Fuller, J.
While the pleadings are not before us, it is quite apparent that plaintiffs, claiming to be the owenrs in actual possession of an alleged homestead containing 160 acres, brought this action to quiet title thereto by the determination of adverse claims and the removal of certain clouds, consisting in part of a sheriff’s deed resulting from an irregular foreclosure of a mortgage, and a quitclaim deed thereafter executed by themselves to the defendant Perry, which deed, they aver in the way of reply to the answer and counterclaim, was obtained by fraud. Although the single question as to whether such deed was procured from plaintiffs by fraud was submitted to a jury and answered in the affirmative, the trial court disregarded the verdict, and expressly found that it was not so obtained, and “sufficed to convey to the defendant Perry all the right, title, and interest of the said plaintiffs in and to said premises.” From a decree accordingly entered, quieting title in Perry’s grantee, the defendant Rummel, and forever enjoining plaintiffs from asserting any right, title, or estate in and to the premises, they appeal to this court.
*604Whether the court on the trial of the issues presented by the pleadings in this case may thus treat a special finding of a jury as advisory merely, and disregard it, depends, of course, upon the nature of the action. Actions for the removing of clouds from title are inherently equitable, and section 5449 of the Compiled Raws, which authorizes any person claiming an estate or interest in real property adversely to another to institute an action for the determination of such adverse claims, in no manner limits the jurisdiction of a court of equity. Independently of all other clouds disclosed by the pleadings and the evidence, the quitclaim deed executed by appellants constitutes apparent adverse title, and the cancellation of such deed on the ground of fraud is a matter over which courts of equity have jurisdiction. That such courts have jurisdiction to remove clouds and relieve from the consequences- of a conveyance of real property procured by fraud is a proposition that has become an axiom of equity jurisprudence, and the prerogative is trenched upon neither by the statute nor the constitutional guaranty of a jury trial.
Parties in actual possession, claiming to be the absolute owners, brought this action to quiet title by the determination of adverse claims, not to recover the possession of specific real property pursuant to section 5032 of the Compiled Laws, requiring issues of fact to be tried by a jury. Courts of chancery have jurisdiction to remove clouds from title, irrespective of statutes on the subject, and when an alleged owner is in possession his remedy in equity is apparently exclusive, 2 Beach, Eq. Jur. § 556, and notes; Ormsby v. Barr, 22 Mich. 80; Hosleton v. Dickinson, 51 Iowa, 244, 1 N. W. 550; Willis v. Sweet, 49 Wis. 505, 5 N. W. 895; Poston v. Balch, 69 Mo. 115; Moran v. Moran (Mich.) 63 N. W. 989, 58 Am. St. Rep. 462. Even where the complaint does not give jurisdiction, but *605the defendant by .answer or counterclaim seeks to quiet title in himself, equity will retain jurisdiction, and proceed to a final determination of all the matters at issue. Goodrum v. Ayres (Ark) 19 S. W. 97. For this reason,” says Prof. Pomeroy, “if the controversy contains an equitable feature or requires any purely equitable relief, which 'would belong to the exclusive jurisdiction, or involves any matter pertaining to the concurrent jurisdiction, by means of which a court of equity would acquire, as it were, a partial cognizance of it, the court may go on to a complete adjudication, and may thus- establish purely legal rights and grant legal remedies which would otherwise be beyond the scope of its authority.” 1 Pom. Eq. Jur. § 181.
As the deed from appellants to Perry executed in June, 1899, and duly recorded, is, in the absence of fraud, confessedly sufficient to convey all their right, title, and interest, and the finding of the court that there was no fraud is amply sustained by the evidence, the judgment appealed from is affirmed.